Citation Nr: 1220360	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to June 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case was returned to the Board for further appellate action.  The Board then solicited an expert medical opinion from the Veterans Health Administration, and later an addendum to that opinion.  In subsequent March 2012 letters, the Veteran and his representative were informed that they had 60 days to submit additional evidence or argument.  Copies of the opinions were included with the March 2012 letters.  The Veteran submitted a form later that month indicating that he had no further argument or evidence to submit.  The Veteran's representative submitted additional argument.  


FINDINGS OF FACT

1.  The Veteran was exposed to significant noise during service while working as a radio repairman on the flight line.  

2.  The Veteran's report of experiencing hearing difficulty starting in service lacks credibility.  

3.  Hearing loss is first shown more than 40 years after the Veteran's separation from service.

4.  The preponderance of the credible evidence of record indicates that the Veteran does not have bilateral hearing loss caused or aggravated by his service.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2005 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA examination reports, and hearing testimony.

In addition, the Board notes that the case was remanded in September 2009 to obtain a missing page from an October 2005 VA examination report and the Veteran's service personnel records, and to provide the Veteran with an additional examination.  The service personnel records and missing page from the VA examination were obtained.  The Veteran was afforded a VA examination in February 2010 and an addendum opinion was obtained in December 2010.  An expert medical opinion was obtained in February 2012 and an addendum to that opinion was obtained later that month.  The Board finds that a medical opinion adequate to address the current disability and its etiology has been obtained as explained in more detail below.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran reports military noise exposure while working as a radio repairman on the flight line.  Service records verify that the Veteran did serve on the flight line as a radio repairman.  Thus, the evidence indicates that the Veteran had significant noise exposure during service.  

Service treatment records reflect that the Veteran denied ear trouble at enlistment in 1959, during a special flying examination in 1962, and at discharge in 1963.  In July 1960, the Veteran complained of left ear pain for 24 hours.  The impression was external otitis.  A hearing conservation data form from April 1961 notes infection of both ears in the last year, and that the Veteran worked on the flight line 5 hours a day and used inserts and ear muffs.  

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards in the chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.  During the Veteran's separation examination, the measure of pure tone threshold levels, in decibels, were as follows:  




HERTZ


500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
0(10)
5(10)
LEFT
0(15)
0(10)
10(20)
5(15)
10(15)

Thus, audiometric testing at the time of the Veteran's separation examination in April 1963 revealed normal hearing.  See 38 C.F.R. § 3.385.  The absence of in-service evidence of hearing loss, however, is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran filed a claim for service connection for hearing loss in June 2005; at that time he noted that his hearing loss began in January 1963.  

In October 2005, the Veteran was provided a VA audiological examination by the chief of audiology and speech pathology at the West Palm Beach, Florida, VA Medical Center.  During that examination, the Veteran complained of difficulty hearing.  He noted exposure to significant noise in the military while working on the flight line in radio repair.  He stated that he had worn a headset while working in service.  He reported that he first noticed hearing loss 5 to 10 years after leaving the military, and that he had no occupational or recreational noise exposure after service.  

An audiogram showed hearing loss disability for VA purposes.  This is the first showing of hearing loss disability in the record.  

Given the normal audiogram at service discharge and the Veteran's failure to report hearing loss within one year of his discharge, the examiner opined that hearing loss could not be considered to have been caused by military noise exposure.  

The examiner who performed the October 2005 audiological examination also examined the Veteran in February 2010.  Hearing loss disability for VA purposes was again shown after audiometric testing at that time.  The examiner continued to opine that the etiology of hearing loss could not be considered to be related to military noise exposure.  In a December 2010 addendum, the examiner explained the basis for her opinion that hearing loss was less likely as not caused by or a result of military noise exposure.  She reasoned that while noise exposure was conceded and the Veteran's hearing loss was greater than expected from aging alone, he had completely normal hearing at discharge from service and no significant changes during military service.  In addition, in 2005 the Veteran reported the onset of hearing loss was 5 to 10 years after he left the military.  

In May 2011, the Veteran's representative argued that the December 2005 addendum opinion was inadequate as the four corners of the document did not establish that the examiner was a state-licensed audiologist.  The representative cited to 38 C.F.R. § 4.85(a), which requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist.  Current hearing loss disability is being conceded in this case; thus, even assuming arguendo that the examiner was not a state-licensed audiologist this would not result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Veteran's representative does not assert that the examiner is not competent, but rather argues that VA did not establish her competence.  As explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the Board is entitled to assume the competence of a VA examiner, and the appellant bears the burden of persuasion on appeal to show that such reliance was in error.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009), citing Hilkert v. West, 12 Vet. App. 145, 151 (1999) and Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001).  In Rizzo, the Federal Circuit held that absent some challenge to the expertise of a VA expert, there is no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  See Rizzo, 580 F.3d at 1291.  In this case, the examiner's expertise has not been challenged.  In any event, VA subsequently obtained an expert medical opinion from the Veterans Health Administration.  Therefore, even if the Veteran's representative was challenging the competence of the VA examiner, such argument would be moot, as VA has obtained an adequate expert medical opinion.

An expert medical opinion was obtained from the Veterans Health Administration in February 2012.  After a review of the claims file, a VA surgeon opined that it was less likely as not that the Veteran's current hearing loss disability was caused by or aggravated by his period of active military service, including specifically, as a result of exposure to loud noise.  He explained that audiometric testing and inquiry during routine examinations occurring during active duty (including at the time of discharge) failed to demonstrate any decline of hearing or complaint of hearing loss.  Addressing the VA examiner's comment about the Veteran's current hearing being worse than typical for his age, the expert stated that such was a subjective statement and not useful in providing an opinion in this case.  He explained that any degree of hearing loss is, by definition, pathologic but is extremely common.  He noted that this is especially true during aging.  According to the expert, the Veteran's hearing loss is likely multifactoral in etiology.  He explained that synergistic effects of aging, genetic predisposition, medical health, medication effects, environmental exposures, and pathologic etiologies lead to hearing loss and there is a wide range of what is considered normal.  He further noted that the Veteran did not provide a clear timing of the onset of hearing loss nor were there other details that would lead one to believe that the Veteran's hearing loss was atypical.  

The expert submitted an addendum to his opinion later in February 2012.  In the addendum he explained that there is a lack of substantial medical literature to suggest that noise-induced hearing loss occurs after the exposure to loud noise is discontinued.  He noted that it is accepted within the field of auditory science that noise-induced hearing loss is that which occurs while in the presence of noise exposure and does not occur in a delayed fashion after the noise exposure ceases.  According to the expert, if the Veteran had subjectively complained of hearing loss during service or if there was audiologic evidence of hearing loss (i.e. a sensorineural hearing loss notch at 400 Hz or a sloping high frequency sensorineural hearing loss) then there may be reason to suspect noise-induced hearing loss.  Since the Veteran lacked in-service evidence of a hearing loss, both audiologically and subjectively, the expert opined that it is less likely than not that the Veteran's hearing loss is related to in-service noise exposure.  He further explained that as there was no evidence of noise-induced hearing loss due to in-service exposure, the noise that the Veteran was exposed to during his service would not play a significant role and was not considered a risk factor in subsequent hearing loss.  According to the examiner, only ongoing noise exposure would serve as a risk factor for future hearing loss.  

Exposure to significant noise during service is conceded and current hearing loss for disability purposes is shown by the medical evidence of record.  Thus, the remaining question is whether the current hearing loss is related to the Veteran's service.  See 38 C.F.R. §§ 3.303, 3.385.  

The only evidence suggesting that the Veteran's current hearing loss is related to his service are his own statements; specifically the indication on his claims form that hearing loss began in 1963.  However, the Board finds that such statement lacks credibility.  While the Veteran reported hearing loss beginning in 1963 on his claim form, he denied any ear trouble on multiple occasions during service, including at separation.  More importantly, at his October 2005 VA examination the Veteran reported that he first noticed hearing loss 5 to 10 years after his separation from service.  Given the Veteran's conflicting statements, his report of hearing loss beginning during service is found to lack credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

In this case, hearing loss is not shown until 2005, more than 40 years after the Veteran's separation from service.  While not conclusive, this is evidence that can be considered as adverse to the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

The medical evidence of record, including the opinions offered by a VA examiner and VA expert, are also against a finding that the Veteran has hearing loss that was caused or aggravated by service.  

The Board is favoring the opinion offered by the VA expert, that the Veteran's current hearing loss is less likely than not related to in-service noise exposure.  This opinion has been afforded high probative weight as it was made after a review of all of the relevant evidence of record and contains a clear rationale.  The examiner generally noted medical literature and accepted concepts within the field of auditory science supporting his opinion, and applied these concepts to the facts in this case.  There is no medical opinion contradictory to the expert opinion in this case.  

The Board recognizes that service connection has been awarded for tinnitus based on the Veteran's in-service noise exposure.  That decision is not in conflict with the decision reached here today denying service connection for bilateral hearing loss.  Both decisions recognize that the Veteran was exposed to significant noise during service.  The major difference in the two claims is that in October 2005 the Veteran reported that he did not notice hearing loss for 5 to 10 years after his separation from service, a statement he did not make in regards to tinnitus.  This gap in time before noticing any hearing loss is significant, especially in light of the expert medical opinion stating the noise that the Veteran was exposed to during his service would not play a significant role and was not considered a risk factor in subsequent hearing loss.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a hearing loss disability in service or for many years thereafter, and the credible evidence of record - including a VA medical expert opinion - indicates that the Veteran's current hearing loss disability is not etiologically related to his active service to include his exposure to aircraft on the flight line.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


